      Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 1 of 13


AO 442 (Rev 11/11) ArrestWarrant



                                       UNITED STATES DISTRICT COURT
                                                   for the        FllED B"'l_ _ _ _ o.,c .
                                                                               JAO
                                                       District of Columbia
                                                                                                           Jan 19, 2021
                 United States of America                                                                  A:NGIEl.A E. NOSLE
                                 V.                             )                                        CLIERK U .S. IDIST. CT_
                                                                )       Case No.                         S. D- OF Fl.A. - Miami
               Gabriel Augustin Garcia                          )
                                                                )
                                                                )        21-2093-MJ-TORRES
                                                                )
                           Defendant


                                                   ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)                                  Gabriel Augustin Garcia
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment             0 Superseding Indictment       0 Information      0 Superseding Information             N   Complaint
0 Probation Violation Petition           0 Supervised Release Violation Petition    OViolation Notice            O Order of the Court

This offense is briefly described as follows:

18 USC 23 l(a)(3), § 2(a) Certain Acts During Civil Disorder, Aiding and Abetting
18 USC l 752(a)(l)&(2) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
40 USC 5104( e)(2)(D)&(G) Violent Entry and Disorderly Conduct on Capitol Grounds


                                                                    Robin M.                        Digitally signed by Robin M.
                                                                                                    Meriweather

Date: - - ~01/17/2021
                                                                    Meriweather                     Date: 2021.01.17 12:58:33 -05'00'
            ~=~--
                                                                                      Issuing officer ·s signature


City and state: W.~as~h~in,_,gt~o~n~D~·~C~._ _ _ _ _ _ __           Robin M. Meriweather, United States Magistrate Judge
                                                                                        Printed name and title


                                                              Return

           This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date:
                                                                                     Arresting officer's signature



                                                                                        Printed name and title
 Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 2 of 13

AO9l(Rev.11/l1) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                     forthe
                                               DistrictofColum bia
               United StatesofAmerica
                            V.
              GabrielAugustin Garcia                          CaseNo.


        Date ofBirth: XXX XXX XX
                   Defendantls)

                                        CR IM IN A L C O M PLA IN T
         1,the complainantin thiscase,statethatthe following istrueto thebestofmy knowledgeafld belief.
Onoraboutthedatets)of           Januar.
                                      y6,202l    inthecount'yof                                                   inthe
                intheDistrictof Columbia ,thedefendantts)violated:
           CodeSection                                          OyenseDescription
           l8USC 231(a)(3),j2(a)CertainActsDuringCivilDisorder,Aiding andAbetling
           l2USC 1752(a)(1)&(2)KnowinglyEnteringorRemaininginany Restricted Building orGroundsW ithoutLawful
           Authority
           40USC 5104(e)(2)(D)&(G)ViolentEntryandDisorderlyConducton CapitolGrounds



        Thiscriminalcomplaintisbased onthesefacts:
  See attached su tem entoffacts.




        X Continuedontheattachedsheet.
                                                                                                          *   +


                                                                                Complainant'
                                                                                           s.s
                                                                                             i?
                                                                                              '
                                                                                              gna/k/cc

                                                                     M ichaelF.BiscardipSpecialA gent
                                                                                Printed nametwit;
                                                                                                /title
Attestedto by theapplicantin accordance with therequirelnentsofFed.R.Crim .P.4.1
                                                                                             Digitallysigned byRobin M.
bytelephone.                                                   RO b-
                                                                   In M     .                Meriweather
                                                                     @

Date:          O1/17/202I
                                                                 erlw eather                 Dcs,
                                                                                             - ate:2021.O1.1712:54:36
                                                                                                 oo'
                                                                                  Judge'sx?'g/kt:z/l/re

city and state.
              .         .                                 Robin M .M eriweather,United SutesM agistrate Judge
                                                                                Pl-inted ?7t???7eand title
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 3 of 13




                                     STATEM EN T O F FA CTS

           Youraffiant,M ichaelF.Biscardi,isem ployed as a SpecialAgentby the FederalBureau
    oflnvestigation(tTBl'').Specifically,Iam assignedtotheW ashingtonFieldOmce,whereIam
    currently tasked w ith investigating crim inalactivity in and around the Capitolgrounds.A s a
    SpecialA gent,lam authorized by Iaw orby a Governm entagency to engage in orsupervise the
    prevention,detention,investigation,orprosecution ofviolationsofFederalcrim inallaw s.

           OnJanuary6,2021,ajointsessionoftheUnitedStatesCongressconvenedattheUnited
    StatesCapitol,whichislocatedatFirstStreet,SE,inW ashington,D.C.Duringthejointsession,
    elected mem bersoftheU nited StatesHouse ofRepresentativesand the United States Senate were
    meeting in separate chambersofthe United StatesCapitolto certify the vote countofthe Electoral
    Collegeofthe2020PresidentialElection,whichhadtakenplaceonNovember3,2020.Thejoint
    session began at approxim ately 1:00 p.m .Shortly thereaûer, by approxim ately l:30 p.m .,the
    HouseandSenateadjournedtoseparatechamberstoresolveaparticularobjection.VicePresident
    MikePencewaspresentandpresiding,flrstinthejointsession,andthen intheSenatechamber.
           As the proceedingscontinued in both the House and the Senate,and w ith V ice President
    M ike Pencepresentand presiding overthe Senate,a large crow d gathered outside the U .S.Capitol.
    A snoted above,temporary and permanentbarricadesw ere in place around the exteriorofthe U.S.
    Capitolbuilding,and U .S.CapitolPolice were present and attempting to keep the crowd away
    from the Capitolbuilding and theproceedingsunderway inside.

            At such tim e,the certitication proceedings w ere still underway and the exterior doors
    and w indows ofthe U .S.Capitolw ere locked orothenvise secured.M em bers ofthe U .S.Capitol
    Police attem pted to m aintain order and keep the crow d from entering the Capitol; how ever,
    shortly after 2:00 p.m ., individuals in the crowd forced entry into the U .S. Capitol, including
    by breaking window s and by assaulting m em bers of the U .S.Capitol Police,as others in the
    crow d encouraged and assisted those acts.

           Shortly thereaûer,atapproximately 2:20 p.m.membersofthe United StatesHouse of
    Representatives and United States Senate,mcluding the Presidentof the Senate,V ice President
    MikePence,wereinstructedto- anddid--evacuatethechambers.Accordingly,thejointsession
    of the United States Congress was effectively suspended until shortly aher 8:00 p.m . Vice
    PresidentPence remained in the United States Capitol9om the tim e he wasevacuated from the
    Senate Cham beruntilthe sessionsresum ed.

            During national news coverage of the aforementioned events, video footage w hich
    appeared to be captured on m obile devicesofpersonspresenton the scene depicted evidence of
    violationsoflocaland federallaw ,including scoresofindividuals inside the U .S.Capitolbuilding
    w ithoutauthority to be there.

           Based on information provided by Facebook, Facebook User ID (tûUlD'')
    100000183142825 has a Facebook account under the nam e :ûGA BR-   IEL GARCIA .''GA RCIA
    uploaded to his Facebook accountatleasttwo tlFacebook live''videostaken inside ofthe Capitol


                                                   1
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 4 of 13




    buildinjonJanuary6,2021.Additionally,GARCIA uploadedatIeastonevideobeforeentering
    the Capltolbuilding.

           At18:59:23 UTC,or01:59pm 1, GA RCIA uploaded to hisFacebook accountavideo film ed
    outside ofthe Capitolbuilding:


                    AutllorGabrielGv ia(1*                    183142825)
                       Id 4201565269859536
                    Tltle
               n- rlptiojl
                    Link/1(G K 183142#25,  /v1*                         4M 1565269:595W
                Upl- dlp 2600:387:c:5712::63

                                                                                     F-               b+ R-
                                 t7-    e fkAte sK'*i
                                                    aïè
                                                      l
                                                      m t'




                                            E                      i...     '
                                         Eg..                      ..LL. . :. .'(y:
                                                                                  jLLLE    jgg
                                                                                      .EE(EE jE(j:.:                           '
                                                                                                                               .
                                         i:EE
                                          E :.E
                                              :E.                              .( r;
                                                                                  ;gL
                                                                                    .L
                                                                                     (L
                                                                                      L
                                                                                      I
                                                                                      yï
                                                                                       I
                                                                                       :L
                                                                                        jL
                                                                                         Lt
                                                                                          r
                                                                                          L.
                                                                                           E
                                                                                           L;
                                                                                            r
                                                                                            )j
                                                                                             :
                                                                                             y
                                                                                             :(
                                                                                              rr
                                                                                               I
                                                                                               )I
                                                                                                ;
                                                                                                rI
                                                                                                 kI
                                                                                                  ;
                                                                                                  rl
                                                                                                   E
                                                                                                   tl
                                                                                                    ;
                                                                                                    j!
                                                                                                     E:E
                                                                                                       .r
                                                                                                        ;
                                                                                                        EE
                                                                                                         g.
                                                                                                          E;
                                                                                                           (
                                         :                         . E         .                                   ..
                                                      ...S.E .. E.' ...E
                                                                       :. .L.
                                                                                                             ....E.iy.(.(.:
                                                            . .
                                         E..
                                          '                            y...:....
                                                                            :. . .E
                                                                                 .  EE g tf       lr rI
                                                                                                     l :.! :.g
                                                                                                           .
                                          .
                                                                     . : ..  .'
                                                                              .:(..(
                                                                                   :.k(
                                                                                      .
                                                                                      :(tëiE
                                                                                          (I
                                                                                           L:
                                                                                            !
                                                                                            LE
                                                                                             .
                                                                                             L:
                                                                                              L:
                                                                                               II
                                                                                               L Li
                                                                                                LIl
                                                                                                  LI
                                                                                                   LL1
                                                                                                     LL;
                                                                                                       LI
                                                                                                        E
                                                                                                        LE
                                                                                                         LE
                                                                                                          LE.E..
                                                                                                             El ..;'
                                                                                                               .:  q'
                                                                                                                   .t.
                                                                                                                    ...
                                                                                                                      ;'
                                                                                                                       '.E
                                                                                                                       .
                                                                                                                       L :.
                                                                                                                         g!.
                                         j.......p.           jk      .. .(.........:..ë..@E.r E.r.                       :
                                        1r.:.;:.         ' .'.i:'.:.,':E...
                                                                          .
                                                                          ;
                                                                          ;EE
                                                                            .
                                                                            r;:
                                                                            (
                                                                            . L'
                                                                               ;
                                                                               '
                                                                               -'
                                                                               ).
                                                                                E E.
                                                                                  'k
                                                                                   Ej
                                                                                    E).:
                                                                                      ( Ei
                                                                                         k:
                                                                                          2l
                                                                                           El
                                                                                            Ei
                                                                                             Ek
                                                                                              E(
                                                                                               .jëE
                                                                                                  .  . :>
                                         ;                     ....   '
                                                                      :
                                                                      .  '.g
                                                                           :
                                                                           .
                                                                  .. ,..;,(j
                                                                          . .
                                                                            r
                                                                            k;
                                                                             (j
                                                                              :t
                                                                               ç
                                                                               h
                                                                               ..
                                                                                ; (
                                                                                  q.
                                                                                   .j.
                                                                                     j
                                                                                    t.j
                                                                                     (l l
                                                                                      jj,
                                                                                      '  y
                                                                                        g.j
                                                                                         jIg
                                                                                          jLjj:
                                                                                              ;:yë
                                                                                           .L....:
                                                                                               .  qk
                                                                                                   ..:
                                                                                                    .y
                                                                                                     j. ..     ,
                                                                                                      j.. ,.,:y,:,   .  '




                                              Llak- M * eFllm llnked m/dia/ddtxs 42(81565269859536.




    1CoordinatedUniversalTimeIl.
                               JTCIistheprimarytimestandardbywhichtheworldregulatesclocksandtime.UT'
                                                                                                   C
    isused in m any internetand W orld W ide W eb standards.Time zonesaround the world are expressed using positive
    ornegative ofrsets from U FC.ln the Eastern Tim e zone,where W ashington,D.C.is located,thenegative ofsetis
    fve5or:tU TC-05:00.''


                                                                                        2
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 5 of 13




    In the video,GARCIA is walking easton Constitution Avenue tow ardsthe Capitolbuilding with
    a large group ofpeople.z

          Approxim ately 20 m inutes later, at 19:19:08 U TC,or 02:19pm , GARCIA uploaded to
    Facebook a video film ed from inside the Capitolbuilding:


                                     Auth.rGabrielGamia(10(:.
                                                            + 183142825)
                                   Id 4201600689855994
                                 '
                                 rltle
                          Descrlptlon
                                Link /1* * 183142825/6*                                                                               4201e 689855994/
                           Upload Ip2* 0:387:c:5712::63
                            !
                            1
                            '
                            j
                            1:
                             L
                             )
                             t
                            ..7
                              -......-...... tW... . az. ... .
                               '''
                                                         ... ..




                                                                                                                   > I-


                              l:
                               i/                                                                                         ''
                                .ë
                             h..'
                            .:
                            .:   (/6
                                   :sC
                                     1kkT
                                        ï;j
                                          t';
                                            !.g
                                              :. .
                                               p.ï
                                                 .;:1
                                                    )
                                                    :E
                                                     :i
                                                      ë:j
                                                        :E                                '',
                                                                                            k..
                                                                                              j.
                                                                                               y:E
                                                                                                 :;g
                                                                                                   j.
                                                         .:
                                                         'é.E.
                                                             (:.                        .. :      E
                                                                                                  :?))
                                                                                                    LLq
                                                                                                      L(
                                                                                                       gjjr
                                                          E
                                                          (  Ey                                      j(
                                                                                                    ::y:
                                                                                                       ..
                                                                                                        jjjjy           .
                            1
                            i4 y.
                                1
                                .E.E-....;.'E
                                   ::
                            ,k
                            ijë
                             kg(
                              jl
                               jI
                                r
                                l
                                Il
                                 il
                                .E
                                j
                                :
                                  E
                                  EE        (
                                            ;;
                                              .q
                                             .y
                                             j
                                             t.r
                                              '
                                              .:q
                                               .
                                               ë
                                               é
                                               .
                                               )
                                                   ,,
                                                    ?f;L
                                                .jjyE'
                                                l
                                                .    I:
                                                     E
                                                     E
                                                         ):L,.
                                                         L
                                                         :
                                                      E.IE
                                                         Il:'
                                                             L....-
                                                             ''
                                                                  .Et.E.L
                                                                        .L
                                                                         '..
                                                                           -.-EEëë
                                                                                 --...E:
                                                                ;; ..:(.:......E:..:).
                                                               kk
                                                               '                      .j
                                                                                       ).
                                                                                        r'
                                                                                         .
                                                                                                      .
                                                                                                      L-
                                                                                                       j
                                                                                                       ,-
                                                                                                        yj)
                                                                                                          y:'i
                                                                                                          .
                                                                                                        .. .
                                                                                                             jI
                                                                                                              j
                                                                                                              .)
                                                                                                               ë
                                                                                                               .-
                                                                                                               :t
                                                                                                                .E
                                                                                                                ,;
                                                                                                                 .
                                                                                                                 :r
                                                                                                                 .-
                                                                                                                  ,
                                                                                                                  .II
                                                                                                                  k;l
                                                                                                                    $;
                                                                                                                    ëI
                                                                                                                     ;r
                                                                                                                     Elir
                                                                                                                      fI
                                                                                                                      :
                                                                                                                      . l
                                                                                                                        EI
                                                                                                                        .EE
                                                                                                                         ië(
                                                                                                                          .
                                                                                                                         .'
                                                                                                                           :
                                                                                                                           ;L
                                                                                                                           :
                                                                                                                          .'ëL
                                                                                                                            g;:
                                                                                                                             (.
                             o .               ' 4   .E t' Z
                                         . 6    4tù.
                                                   J4
                                                   ;:y
                                                     1Igr.
                                                         :.:.                          :rj
                                                                                         (;
                                                                                          :.r...
                                     ..
                                    ....:.




                                     Link,
                                         œ Medb Hlm linkd 1
                                                          z1
                                                           m11a814e0s- 42(116*689855994.
                                                                                       111#

    lnthissecond video,GARCIA isin an area ofthe Capitolbuilding thatlrecognize to bethe Clypt.
    The video isapproxim ately five and a halfm inutes long and depicts an aggressive conâontation

    2Pleasenotethat,based on Facebook records,a sim ilarvideo isuploaded at20:38:54IJT'   C ,or03:38pm .Youram ant
    believesthatthe later upload is a duplicate video.Through the course ofthe investigation,ithas been reported that
    rœ eption around the Capitolaround the tim e ofthe breach waspoordue to strain on cellphone tow ers in the area.
    '
    Fhe frstapproxim ately two m inutes ofeach video appears identical;they appear to capture the sam e individuals
    walking towardstheCapitolbuilding.n esecond video isapproxim ately onem inutelonger.Atapproxim atelym inute
    2:36 in thevideo,GARCIA says,lt   you can'tstop alIthis.Look atthis.N o way.''ltisclear9om thesecond videothat
    GARCIA iswalking w1t1   :a group towardsthe Capitol.

                                                                                                                                  3
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 6 of 13




    w ith U .S.CapitolPolice officers, who are trying to prevent the crowd from advancing.Five
    secondsinto the video,GA RCIA turnsthe cam era on him self:




    GARCIA states,:$W ejustwentahead and stonned theCapitol.lt'saboutto getugly.''Around
    him ,a large crow d chants,ttourhousel''

          GARCIA advances9om the rearofthe area to the gontofthestandoftlwheremembers
    oftheCapitolPolice(étUSCPoffkers'')arepositioned inaline.JustasGARCIA approachesthe
    line ofU SCP officers,an unidentified w oman isyelling atan officer,ûûYou're noton oursidel''

            GARCIA continues his advance,shiûing around and past individuals so thathe is atthe
    very front ofthe crowd and directly opposite the line ofU SCP oftscers.A s he m aneuvers to the
    gontoftheline,GARCIA joinsthecrowd'schantotlEIUSAI''
             Atm inute 1:34,a m an triesto run through the line ofUSCP officers.The officersrespond
    w ith force,which promptsGA RCIA to shout,tûYou fucking traitors!You fucking traitors!Fuck
    youl''AstheUSCPofficerstrytomaintainpositivecontrolofthemanthatjustrushedthepolice
    line,GA RCIA yells,:sgrab him l''seem ingly instructing the individualsaround him to retrieve the
    m an 9om U SCP om cers.GARCIA is holding a large Am erican tlag,w hich he drops into the
    skirm ish in an apparentattemptto assistthe individualswho are struggling w ith theU SCP om cers.

           USCP officersm aintain controlofthe line,holding outtheirarm sto keep the crow d 9om
    advancing.At leastone U SCP officerdeploysan asp.GA RCIA turnsthe cam era on hhnselfand
    offerstacticalobservationsregarding the standoff.

             GARCIA is exlremely close to the U SCP officers,so close thattheirnam es are clearly
    visible in thevideo.GARCIA yellsatm inute 2:09,çtY ou ain'tstopping am illion.You ain'tgonna

                                                   4
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 7 of 13




    hold a m illion back today.Son'y.Ain'tholding a m illion ofus.And there's morel''As GARCIA
    yells at the line of USCP oflk ers, at least one additionalofficer deploys an asp in response.
    GARCIA then yells,S'USA !Storm thisshitl''A sGARCIA yells,the U SCP officerstake defensive
    stances,holding up theirarm sand aspsto stop him from advancing.

           Atm inute 3:26,GARCIA ,who is stillin extremely close proxim ity to the U SCP om cer
    lineagain yells,tlFucking traitorsl''Hethenjoinsthecrowd chanting tçourhousel''Atminute
    3:38,GARCIA states,ûdYou ain'tstopping a m illion ofus.''He then turnsthe cam erato thecrowd
    behind him and says,ktloeep tem com ing.K eep tem com ing.Storm this shit.''G ARCIA chants
    w ith the crowd,EIU SA I''

           Soon aûer,GARCIA stops chanting and begins speaking offcam era w ith som eone near
    him .Atm inute 4:28,GA RCIA says,ttdo you w antw ater?''Though unclear,GARCIA seem s to
    be asking the person w ith whom he is speaking.GA RCIA is so close to an officer that,as the
    cam era shiûs,the only im agescaptured arethose oftheofficer'schestand badge.

           Atminute4:38,GARCIA saystosomeone,ûû-l-hey'redoingtheirjob,man.They'redoing
    theirjobr''seeminglyreferringtotheUSCPofficers.At5:03,GARCIA asksanofficer,çûl-low does
    itfeelbeing a traitorto the country?H ow does itfeel?''

           GARCIA yells,tûBackup!Holdthelinel''Shortlythereaûer,thecrowdbeginsadvancinj,
    breaching the U SCP officer line.G ARCIA says,ttstop pushing.''The last moments captured ln
    the video are ofthe crow d rushing the USCP officers.

            1 have review ed video footage of CCTV in the Capitol building for January 6,2021,
    obtained from the CapitolPolice.Atthe tim estam p 2:34:39pm ,a m an Irecognize asGA RCIA is
    captured on the video.H e is holding up a phone and appears to be recording a video.I have
    indicated where he isby circling him in the screen shotbelow :
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 8 of 13




           At19:34:33 U TC,or02:34pm ,GARCIA uploaded avideo 9om theRotunda oftheCapitol
    building:




    Approxim ately 35 seconds into the video,GARCIA says loudly,ç'
                                                                 N ancy come outand play.''A s
    GA RCIA continuesto record,he shoutsGiwhose house?''Atm inute 1:10,GA RCIA again callsfor
    ûW ancy.''At the end of the video, GARCIA turns the camera on himseltl and says, EtFree
    Enrique'':3




    3 Thisisan apparentreference to Enrique Tanio, the M iam i-based leaderofthe right-w ing organization the ûtproud
    Boys,''who wasarrested in the Distrid ofColumbia on January 4,2021.

                                                           6
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 9 of 13




           At4:24pm 4, GARCIA uploaded yetanothervideo from the Rotunda ofthe Capitol:

                   VM-              Autbe GabrirlGafcia(1* *0183142825)
                                        Id420183151983291l
                                      Title
                                 Dt- rlptlen
                                        Link/1* 183142825/v1* //4291831519*32911/
                                  tlpl- aIp 107.126.32.63
                                   UpleaelM 2021*1-0621:24:33UTC

                                     Vldo
                                            .
                                                                                     .
                                                                                      .y.
                                                                                        :...pt
                                                                                             ..
                                                                                              :.'' '.
                                                                                                    z.1j. $$
                                                                                                           ''ùk. .::
                                                                                                                   .                                 $
                                                                                                                                                     y4?
                                                                                                                                                       rk
                                                                                                                                                        ;:
                                                                                                                                                         1
                                                                                                                                                         '
                                                             ;.
                                                              ,.,.                           .
                                                                                             . .    k                                                 .:g
                                                                                                                                                        ::
                                              .   ...    .
                                                                     jjr       dë     jL(
                                                                                .L6I$'.
                                                                                j       ïE
                                                                                        LL:
                                                                                         :
                                                                                         .LL,
                                                                                            t...
                                                                                            ;  .   .:. .                        ..
                                                                                                                                 ...''..             js
                                                                                                                                                     .jt:
                                                                                                                                                        jfséty
                                                                                                                                                             (.
                                                                                                                                                              )y
                                                                                                                                                               t
                                                                                                                                                               '
                                                        ..
                                                                           .                         ...
                                                                                                       . .,...  ....-y
                                                                                                                     .g
                                                                                                                      yy
                                                                                                                       jrr.;y-0..        ..Ljj
                                                                                                                                             t-
                                                                                                                                              .j
                                                                                                                                               t.
                                                                                                                                                L.
                                                                                                                                                 ,.
                                                                                                                                                  j....
                                                                                                                                                      -ty.-
                                                                                                                                                               j
                                                                                                                                                               y
                                                                                                                   .;                                     L
                                                                                                                                                          .
                                            .                                                         ..:,,,.. ..-;
                                                                                                                  .-                                     .
                                                                                                                                                        :,,,
                                                                                                                                                           3
                                                                                                                                                           gL
                                                                                                                                                            .
                                                                                                                                                            3
                                                                                                                                                            yï
                                                                                                                                                             .
                                                                                                                                                             yt
                                                                                                                                                              jr
                                                                                                                                                              g.




                                                  * -
                                                             M * Kde:1* rd m edia/imide s 42018315195329Il


    ln thisvideo,GARCIA providesa view ofthe Rotunda ceiling:




           Your affiantreviewed biographical inform ation received from Facebook and conducted
    otherlogicalinvestigative queriesto conflrm pertinent identifiersforGARCIA,including date of

    4Sim ilarto footnote 2,yourafliantbelievesthatthisvideow asflm ed when GARCIA wasin theCapitolRotunda at
    approximately 2:34pm,but was not successfully uploaded to Facebook untilafler GARCIA had better cellphone
    reception at3:24pm .

                                                                     7
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 10 of 13




    birth and em ailaddress.U singthatbiographicalinform ation,asw ellaslocation inform ation w hich
    indicated thatGARCIA typically accesseshisFacebook accountfrom IP addressesthatresolve to
    the M iam i, Florida area,FBI persormel conflrm ed that GABRIEL GARCIA has a registered
    driver'slicensewiththeFloridaDepartmentofMotorVehicles(tEDM V'').
          Your affiant review ed Facebook profile pictures associated w ith GARCIA 'S account,as
    wellasthe various socialm edia postings on the account,and compared those photographs w ith
    GA RCIA'SDM V photo included below :




           ln addition to his facialfeatures m atching those ofthe individualin the Facebook videos
    referenced above,GARCIA 'S date ofbirth is identicalto the one provided by Facebook for the
    ow nerofthe account.

           AfterGARCIA w as identified,an FBlTask Force Officerin M iam isaw G arcia in person
    and has positively identified GA RCIA as the sam e bearded m an in the Facebook Live videos
    uploaded to GARCIA 'SFacebook account.

           Additionally,on January 8,2021,the FBlreceived inform ation 9om the public regarding
    a separate subject(11S-l'').S-luploaded to Facebook picturesofhimselfinside oftheCapitol
    building on January 6,2021.As FBl A gents reviewed the evidence related to that report,they
    discoveredthatS-lpostedastatusonFacebooktaggingGARCIA andcallinghim ûûElCapitan.''
    The caption reads, ûûEICapitan doing his duty. Gabrlel Garcia.'' System s checks revealthat
    GARCIA is a form ercaptain in the United StatesA rm y.GA RCIA also usesthe handle ûûcaptain''
    ashisdisplay name on the socialm edia platform Telegram .The Telegram account isassociated
    w ith GARCIA 'Sprim ary cellulartelephone num ber.

           Based on the foregoing,your affiant subm its thatthere is probable cause to believe that
    GARCIA violated l8U.S.C.j23l(a)(3)and 18U.S.C.j2(a),whichmakeitunlawfultoobstruct,
    impede,orinterferewith any firemanorlaw enforcementofficerlawfullyenyajedinthelawful
    performance ofhisofficialdutiesincidentto and during the com m ission ofa clvlldisorderwhich
    in any w ay or degree obstructs,delays,or adversely affects com m erce orthe movem entofany
    article or comm odity in comm erce or the conduct or performance of any federally protected

                                                   8
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 11 of 13




    function,oraid,abet,counsel,comm and,orinduce its com m ission. Forpum oses ofSection 23l
    of Title 18,a federally protected function means any function,operation,or action carried out,
    underthe law s ofthe United States,by any department,agency,or instrumentality ofthe United
    Statesorby an officerorem ployeethereof.This includestheJointSession ofCongresswherethe
    Senate and House countElectoralCollege votes.

          18U.S.C.j 1752(a)(1)and (2),which makesita crimeto (1)knowingly enterorremain
    inanyrestrictedbuildingorgroundswithoutlawfulauthority.
                                                          todo;and(2)knowingly,andwith
    intentto impede or disrupt the orderly conduct of Government business or official functions,
    engage in disorderly ordisruptive conductin,orwithin such proxim ity to,any restricted building
    or grounds when,or so that,such conduct,in fact,im pedes or disrupts the orderly conduct of
    G overnm entbusiness or om cialfunctions;or atlempts or conspires to do so. For purposes of
    Section 1752 of Title 18, a ûûrestricted building''includes a posted,cordoned off,or otherwise
    restricted areaofa building orgroundswherethe Presidentorotherperson protected by the Secret
    Service,including theV icePresident,isorw illbetemporarily visiting;orany building orgrounds
    sorestrictedinconjunctionwithaneventdesignatedasaspecialeventofnationalsignificance.
           Your affiant subm its there is also probable cause to believe that GARCIA violated 40
    U.S.C.j5104(e)(2)(D),(G),which makesitacrimetowillfully and knowingly (D)utterloud,
    threatening,orabusive language,orengage in disorderly ordisruptive conduct,atanyplace in the
    GroundsorinanyoftheCapitolBuildinjswiththeintenttoimpede,disrupt,ordisturbtheorderly
    conduct of a session of Congress or elther House of Congress, or the orderly conduct in that
    building ofa hearing before,or any deliberations of,a colnm ittee ofCongressoreitherH ouse of
    Congress'
            ,and (G)parade,demonstrate,orpicketinany oftheCapitolBuildings.

                                                           œ
                                                           K.-
                                                                  ry    '  j
                                                                           *
                                                      M ICH AEL F.BISCARDI
                                                      SPECIAL AG EN T
                                                      FEDER AL BLJREAU OF
                                                      IN VESTIGATION

    Attested to by the applicantin accordance w ith the requirementsofFed.R.Crim .P.4.1by
    telephone,this 16th day ofJanuary 2021.
                                                      Robin M     .
                                                                     Digiullysignedby
                                                                     RobinM .M eriweather
                                                      M eriw eatj-jerDa tçi2021.01.17
                                                                     12:49:42 -05,00,

                                                      ROBIN M .M ERIW EA THER
                                                      U .S.M AG ISTRATE JUD GE




                                                  9
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 12 of 13




                               UN ITED STATES D ISTR ICT CO U RT
                               FO R TH E DISTRICT O F CO LUM BIA

    UNITED STATES O F AM ERICA


                                                               CaseNo.21-mj-
    GA BR IEL AU G USTIN GA RCIA                               UN DER SEAL
        Defendant.



           Based on the representations in the governm ent's M otion to Sealthe Arrest W arrant,

    Crim inalComplaintand Related Docum entsand to Delay Entry on the Public Docketofthe Filing

    ofthis M otion to Seal,thisCourtm akesthe follow ing:

                                        FIND ING S O F FACT

           Public disclosure ofthe existence ofthe ArrestW arrantand Crim inalCom plaint,w ith its

    supporting Statem entofFacts,atthistim e m ightalertthe defendantthathe iswanted forcrim inal

    charges and this presents the risk that the defendant m ight attem pt to destroy potentially

    incrim inating evidence, flee, or otherw ise attem pt to evade arrest, which m ight place law

    enforcementoffk ersand the public atlarge,atrisk.

           Based on the representations in the governm ent's m otion,W ashington Postv Robinson,
                                                                                        .




    935 F.2d 282,289 n.10 (D.C.Cir.1991),and thisCourt'sfmdingsoffacts,thisCourtfindsthat
    there isa compelling governm entalinterestin sealing the ArrestW arrant,the Crim inalCom plaint

    w ith itssupporting Statem entofFacts,any ancillary docum ents, the M otion to Seal,and thisOrder

    grantingtheMotiontoSeal,andthatanextraordinarysituationexistswhichjustifiesadelayinthe
    public docketing ofany notice thatthe governm ent's m otion and this Orderhave been filed w ith

    the Crim inalClerk'soffice underseal.

           lt is O RDERED that this Order,the atlached governm ent m otion to seal, the Arrest
Case 1:21-mj-02093-EGT Document 2 Entered on FLSD Docket 01/20/2021 Page 13 of 13




    W arrant, and the Complaint, its supporting Statem ent of Facts shall be filed under sealin the

    Crim inal Clerk's office until further order of this Court. lf the defendant is arrested, the

    Com plaintshallbe unsealed.

           ltis furtherO R DER ED thatthe Crim inalClerk'soffice shallnotm ake any entry on the

    public docketin thiscase ofthe governm ent'sm otion to sealand the Ordergranting such m otion,

    the Complaint,and otherpleadings filed undersealin this case untilfurtherorderofthis Court.

           lt is further O RD ER ED that notw ithstanding the other provisions of this ORDER,the

    govem mentshallbe perm itted to disclose the ArrestW arrantand Complaintw ith its supporting

    StatementofFactsand related m aterialsin furtheranceofits1aw enforcem entneedsand discovery

    obligations.

           Ordered January l7,2021.
                                                      Robin M   .
                                                                   D iqitallysignedby
                                                                   aobin M.Meriweather
                                                      M eriw eatherD
                                                                   12a:te;2021. 0,
                                                                                 1.1,
                                                                       57:08 -0500
                                                                                    7
                                                       Robin M .M eriw eather
                                                       United StatesM agistrate Judge




                                                  2
